If there was a breach of the contract by the defendant, the plaintiff was entitled to recover the payments made and the difference between the contract price and the value of the goods at the time and place of. delivery. The payment of fifty dollars was conceded, and the évidence that the goods were worth fifty dollars more than the contract.price was not disputed. It" was, therefore, error to give judgment, for only the sum Of fifty dollars. Judgment "of the Municipal Ccjurt reversed and new trial ordered, costs to abide the event. Hirschberg, P. J., Woodward, Jenks, Gaynor and Miller, JJ., concurred.